
	
		I
		112th CONGRESS
		2d Session
		H. R. 6494
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Thompson of
			 California (for himself, Mr. Carson of
			 Indiana, Mr. Clay,
			 Mr. Rangel,
			 Mr. Boswell,
			 Mr. Van Hollen,
			 Ms. Bordallo,
			 Mr. Larsen of Washington,
			 Ms. Woolsey,
			 Mr. Dingell,
			 Mr. Rahall,
			 Mr. Luján,
			 Mr. George Miller of California,
			 Ms. DeGette,
			 Mr. Meeks,
			 Ms. McCollum,
			 Mrs. Christensen,
			 Ms. Chu, Ms. Linda T. Sánchez of California,
			 Mr. Heinrich,
			 Mr. McGovern,
			 Mr. King of New York,
			 Mr. Blumenauer,
			 Mr. Stark,
			 Mr. Matheson,
			 Mr. Moran,
			 Mr. Quigley,
			 Mr. Kind, Mr. Kildee, Mr.
			 Nadler, Mr. Grijalva,
			 Ms. Zoe Lofgren of California,
			 Mr. Farr, Mr. Pascrell, Mr.
			 Faleomavaega, Mr.
			 Perlmutter, Ms.
			 Schakowsky, Mr. Garamendi,
			 Ms. Norton,
			 Mr. DeFazio,
			 Mr. Markey,
			 Ms. Pingree of Maine,
			 Ms. Eshoo,
			 Ms. Hirono,
			 Mr. Kucinich, and
			 Mr. Reichert) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To award posthumously a Congressional Gold Medal to
		  Stewart Lee Udall, in recognition of his contributions to the
		  nation.
	
	
		1.Short titleThis Act may be cited as the
			 Stewart Lee Udall Congressional Gold
			 Medal Act.
		2.FindingsThe Congress finds the following:
			(1)Stewart Lee Udall was born on January 31,
			 1920, in Saint Johns, Arizona, the son of former Arizona Supreme Court Justice
			 Levi Stewart Udall and Louise Lee Udall.
			(2)Stewart L. Udall
			 began serving his country in 1942, when he joined the United States Army Air
			 Corps (predecessor of the United States Air Force) in World War II, serving as
			 an enlisted B24 waist gunner in Italy. He flew more than 50 missions over
			 Western Europe over four years, receiving the Air Medal with three Oak Leaf
			 Clusters.
			(3)After coming home
			 from war, Stewart L. Udall returned to the University of Arizona where he
			 received a bachelors and law degree and was admitted to the Arizona State Bar.
			 After graduating from law school, he began his own private practice and
			 eventually established the law firm of Udall and Udall with his brother Morris
			 K. Udall.
			(4)Stewart L. Udall’s first elected office was
			 as a member of the Amphitheater School Board (1951), where he participated in
			 desegregating the Amphitheater School District before the United States Supreme
			 Court ruling in Brown v. Board of Education.
			(5)Beginning in 1954,
			 Stewart L. Udall was elected to serve four terms as United States
			 Representative from Arizona’s second district.
			(6)Upon the 1960
			 Presidential election, President Kennedy appointed Stewart L. Udall as
			 Secretary of the Interior. He maintained this position for eight years, where
			 his accomplishments under Presidents Kennedy and Johnson made him a hero for
			 the environmental and conservation communities.
			(7)Among the
			 legislative accomplishments during his cabinet career, Stewart L. Udall helped
			 guide numerous landmark environmental measures through Congress, including the
			 Wilderness Act of 1964, the Land and Water Conservation Fund Act of 1965, the
			 Endangered Species Preservation Act of 1966, the National Trail System Act of
			 1968, the Solid Waste Disposal Act of 1965, the Wild and Scenic Rivers Act of
			 1968, and the Clear Air, Water Quality and Clean Water Restoration Acts and
			 Amendments.
			(8)Furthermore, Secretary Udall was a coauthor
			 of the Economic Opportunity Act of 1964. This legislation created several new
			 social programs that helped promote the health, education, and general welfare
			 of the impoverished. Some of the programs remaining today include Head Start
			 and the Job Corps.
			(9)As Secretary of
			 the Interior in the Kennedy and Johnson administrations, Stewart L. Udall
			 expanded the National Park Service by presiding over the acquisition of 3.85
			 million acres of new holdings, including 4 national parks (Canyonlands in Utah,
			 Redwood in California, North Cascades in Washington State, and Guadalupe
			 Mountains in Texas), 6 national monuments, 9 national recreation areas, 20
			 historic sites, 50 wildlife refuges, and 8 national seashores.
			(10)Furthermore,
			 Stewart L. Udall established the Bureau of Outdoor Recreation to coordinate all
			 Federal outdoor programs.
			(11)In September 1966, Secretary Stewart Udall
			 announced the creation of Project EROS, which led the United States to state of
			 the art science and technology that includes Landsat, the longest running
			 acquisition of satellite imagery. Project EROS began as a revolutionary program
			 that utilized earth-orbiting satellites that map the planet to gather data
			 about the Earth’s natural resources along with changes in weather and
			 climate.
			(12)During his tenure
			 as Secretary of the Interior, Stewart L. Udall also became a champion of the
			 arts, convincing President Kennedy to invite the renowned poet Robert Frost to
			 speak at his inauguration and setting in motion initiatives that led to the
			 creation of the Kennedy Center, Wolf Trap Farm Park, the National Endowments
			 for the Arts and the Humanities, and the revived Ford’s Theatre.
			(13)Additionally,
			 while Stewart L. Udall was Secretary of the Interior, he continued to fight
			 against segregation, when he threatened to refuse the all-white Washington
			 Redskins access to the new DC stadium, of which he was the Federal
			 landlord.
			(14)After he left
			 government service, Stewart L. Udall continued helping the American people by
			 becoming a crusader for victims of radiation exposure (particularly Native
			 Americans) resulting from the government’s Cold War nuclear programs. He helped
			 to pass the Radiation Exposure Compensation Act in 1990, which was signed by
			 President George Bush.
			(15)Moreover, Stewart L. Udall was a prolific
			 writer, penning countless articles, essays, and op-eds. He also co-authored
			 nine books, and wrote nine of his own, including the seminal title in the
			 conservation movement, The Quiet Crisis.
			(16)Among his many
			 honors, Stewart L. Udall was a recipient of the Ansel Adams Award, the
			 Wilderness Society’s highest conservation award, the Common Cause Public
			 Service Achievement Award for his lifelong protection of the environment and
			 the defense of American citizens who were victims of nuclear weapons testing,
			 and the United Nations Gold Medal for Lifetime Achievement.
			(17)Until his passing
			 in 2010, Stewart L. Udall continued his devotion to public service as an
			 author, historian, scholar, lecturer, environmental activist, lawyer, and
			 citizen of the outdoors.
			3.Congressional
			 gold medal
			(a)Presentation
			 AuthorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the posthumous presentation, on behalf of the
			 Congress, of a gold medal of appropriate design in commemoration of Stewart Lee
			 Udall, in recognition of his contributions to the nation.
			(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (referred to in this Act as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			4.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 3 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of
			 medals
			(a)National
			 medalsThe medals struck
			 pursuant to this Act are national medals for purposes of chapter 51 of title
			 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of section 5134 of title 31, United States
			 Code, all medals struck under this Act shall be considered to be numismatic
			 items.
			6.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority To use
			 fund amountsThere is
			 authorized to be charged against the United States Mint Public Enterprise Fund,
			 such amounts as may be necessary to pay for the costs of the medals struck
			 pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 4 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
